DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 13, 15, 16, 28, 29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golda et al. US 2014/0100432 in view of Kumar et al. US 2013/0245415.
Regarding claims 13 and 15, Golda discloses a device for monitoring one or more physiological parameters, the device comprising: a flexible first layer having a top side and patient side ([¶19-22] the device has a flexible layer 105 and rigid electronics layer 103. [¶21] 
a rigid second layer comprising one or more circuit components ([¶19-22] layer 103); and
Golda does not specifically disclose a mechanical hinge point connector between and connecting the rigid second layer in a spaced relationship to the top side of the flexible first layer mechanically and electrically providing for mechanical hinge movability between the flexible first layer and the rigid second layer, and electrical communication between the flexible first layer and the rigid second layer. Kumar teaches a similar physiological monitoring adhesive patch that has a hinge that mechanically and electrically connects the first and second layers ([¶73] hinge 194 that connects rigid layer 108 to flexible adhesive layer 214. Several layers and extra space provide a spaced gap between 108 and 214). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Golda with the hinge of Kumar in order to allow for movement without breaking the electrical connection ([¶73]).
Regarding claim 2, Golda discloses a device with at least one of: the first circuit board having at least one gap or hinge in the top side thereof for flexible bending ([FIG1D] gap 111/112); and, the adhesive layer having a gap or hinge therein for flexible bending ([¶23]).
Regarding claim 7, Golda discloses the adhesive having an adhesive gap or hinge therein for flexible bending ([¶23] the gap is also in the adhesive).
Regarding claim 16, Golda discloses the flexible circuit board having a top side and a patient side, the device further comprising an adhesive disposed on the patient side of the flexible circuit board ([FIG1D][¶23] adhesive 113).

Regarding claim 29, Golda teaches the rigid circuit board having at least one non-sensor circuit component disposed thereon ([¶39] the ridged board 103 has data storage).
Regarding claim 31, Golda discloses the device comprising the rigid circuit board having at least one circuit component on the top side thereof ([¶19-22][FIG1D] the components in 103).
Regarding claim 32, Golda discloses a device with at least one of: the flexible circuit board having at least one gap or hinge in the top side thereof for flexible bending ([FIG1D] gap 111/112); and, additionally comprising an adhesive layer having a gap or hinge therein for flexible bending ([¶23]).
Claims 3 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golda et al. US 2014/0100432 in view of Kumar et al. US 2013/0245415 further in view of Shennib US 2005/0277841.
Regarding claim 3, the combination of Golda and Kumar does not specifically disclose an audio sensor on the patient side of the flexible first layer. Shennib teaches a similar monitoring patch that uses an audio sensor ([¶61][FIG3] audio sensor 44). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination Golda and Kumar with the teachings of Shennib in order to measure heart sounds ([¶9]).
.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golda et al. US 2014/0100432 in view of Kumar et al. US 2013/0245415 and Shennib US 2005/0277841 further in view of Rymut et al. US 2002/0072685.
Regarding claim 4, the combination of Golda, Kumar and Shennib discloses the audio sensor but does not disclose the audio sensor is a flexible piezo or microphone. Rymut teaches a similar patch sensor that uses a piezoelectric sensor for monitoring sounds ([¶7,8,37,38]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Golda, Kumar and Shennib with the teachings of Rymut in order to monitor respiratory sounds ([¶36]).
Regarding claim 5, in the combination of Golda, Kumar and Shennib, Shennib teaches an audio sensor on the patient side that crosses the mechanical hinge ([¶FIG3] sensor 44 is on the patient side and crosses the hinge 25) but does not specifically disclose the sensor is flexible. Rymut teaches a similar patch sensor that uses a flexible piezoelectric sensor for monitoring sounds ([¶1,8]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Golda, Kumar and Shennib with the teachings of Rymut in order to monitor respiratory sounds ([¶36]).
Claims 9, 14 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golda et al. US 2014/0100432 in view of Kumar et al. US 2013/0245415 further in view of Gannon et al. US 2014/0121557 and Weinstein et al. US 2012/0330151.
Regarding claims 9, 14 and 39, the combination of Golda and Kumar does not disclose a device comprising a flexible third layer comprising an antenna and connected to the rigid second layer. Gannon teaches a similar physiological monitoring patch that has an antenna on a third layer connected to a second rigid layer ([FIG2A][¶46]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination of Golda and Kumar with the teachings of Gannon in order to allow for power transfer to the patch ([¶49]).
The combination of Golda, Kumar and Gannon does not disclose that the micro coaxial connector. Weinstein teaches a physiological signal collection device that uses micro coax connections ([¶62]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination of Golda, Kumar and Gannon with the coax connections of Weinstein in order to have a shielded connection as coaxial cables are inherently shielded.

Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. 
Regarding Applicant's arguments that Golda does not disclose the rigid second layer, Examiner respectfully disagrees. Golda teaches layer 103 that has electronic components in potting material which inherently provides some rigidity to the layer as potting material and integrated circuits are not particularly flexible. Similarly, the specifics of how rigid the layer 
Regarding Applicant's arguments that Kumar does not teach the mechanical hinge point connector, Examiner respectfully disagrees. The hinge of Kumar is considered a mechanical hinge point connector under a broadest reasonable interpretation as it connects a rigid layer and a flexible layer mechanically and electrically.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
	/ALLEN PORTER/            Primary Examiner, Art Unit 3792